UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1055


NATIONSTAR MORTGAGE LLC,

                    Plaintiff - Appellee,

             v.

LAVONE DICKSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cv-00136-RAJ-RJK)


Submitted: July 18, 2019                                          Decided: July 22, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellant. Joseph R. Pope, J.P. McGuire Boyd, Jr., WILLIAMS
MULLEN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lavone Dickson appeals the district court’s order granting summary judgment to

the plaintiff in its complaint for quiet title to Dickson’s Virginia home. Dickson sought

to invalidate the foreclosure of the property because the cure notice did not explicitly

reference a nonjudicial foreclosure. Finding no reversible error, we affirm.

       Under Virginia law, “substantial compliance [with foreclosure notices] is

sufficient so long as the rights of the parties are not affected in any material way.” Va.

Hous. Dev. Auth. v. Fox Run Ltd. P’ship, 497 S.E.2d 747, 754 (Va. 1998). We conclude

that the cure notice here substantially complied with the requirements of the mortgage by

informing Dickson of his default and the actions required to cure it. Dickson notes the

mortgage policy rider requiring the lender to follow accepted lending standards, but he

did not establish the standards that were allegedly violated. 38 C.F.R. § 36.4350(a)

(2019). Finally, Dickson did not allege any facts supporting his bare assertions that the

cure notice materially impacted his rights.

       Accordingly, we affirm for the reasons stated by the district court. Nationstar

Mortg. LLC v. Dickson, No. 2:18-cv-00136-RAJ-RJK (E.D. Va. Nov. 19, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                              2